


110 HR 5774 IH: Pathways Advancing Career Training

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5774
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 DeLauro, Ms. Bordallo,
			 Mrs. Christensen,
			 Ms. Jackson-Lee of Texas,
			 Mr. Lewis of Georgia,
			 Mrs. Maloney of New York,
			 Mr. Payne,
			 Ms. Sutton,
			 Mr. Towns,
			 Ms. Watson, and
			 Mr. Welch of Vermont) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To provide effective employment, training, and career and
		  technical education programs and to address barriers that result from family
		  responsibilities, and to encourage and support individuals to enter
		  nontraditional occupational fields.
	
	
		1.Short titleThis Act may be cited as the
			 Pathways Advancing Career Training
			 Act.
		2.Purpose and
			 findings
			(a)PurposeThe purpose of this Act is—
				(1)to create
			 workforce pathways for individuals who face barriers during employment
			 transitions and help to meet the employment needs of high-skilled, high-wage
			 industries, including those facing significant skilled labor shortages;
				(2)to provide
			 assistance to States for effective employment and training programs to address
			 barriers to employment that result from current or prior family
			 responsibilities, including time out of the workforce to care for a child or
			 family members; and
				(3)to provide
			 assistance to States for effective employment and training programs to
			 encourage and support individuals to enter occupational fields that are
			 nontraditional for their gender.
				(b)FindingsCongress
			 finds the following:
				(1)A
			 high quality, productive, and diverse workforce is necessary to compete in the
			 global economy.
				(2)Nearly 14,000,000
			 individuals in the United States are the sole breadwinners and caretakers for
			 their families and nearly a third of them (31 percent) have family incomes
			 below the poverty level.
				(3)More than
			 7,000,000 individuals in the United States face barriers to entering or
			 re-entering the workforce due to extended periods of time spent caring for
			 family members, and nearly half of them (42 percent) have family incomes below
			 the poverty level.
				(4)Employment in
			 high-skill, high-wage, nontraditional careers offers wages and advancement
			 opportunities to help families achieve economic self-sufficiency.
				(5)Job training and
			 career and technical education programs continue to be highly sex-segregated,
			 resulting in a dearth of female students filling the pipeline for jobs in the
			 growing high-skill, high-wage labor market, especially in the areas of
			 technology and the skilled trades.
				(6)The employment and
			 training needs of individuals who have taken time out of the workforce to care
			 for children or family members, and individuals pursuing nontraditional
			 occupations are not sufficiently met through existing systems.
				(7)Individuals who
			 face barriers during employment transitions represent an untapped workforce
			 pool to address growing skilled labor shortages.
				3.DefinitionsExcept as otherwise specified in this Act,
			 as used in this Act the following definition apply:
			(1)Area career and
			 technical education schoolThe term area career and
			 technical education school has the same meaning given such term in
			 section 3(a)(22) of the Carl D. Perkins Career and Technical Education
			 Improvement Act of 2006 (20 U.S.C. 2302(a)(22)).
			(2)Community-based
			 organizationThe term community-based organization
			 means a public or private nonprofit organization of demonstrated effectiveness
			 that—
				(A)is representative
			 of a community or significant segments of a community; and
				(B)provides
			 educational, preparatory, training, or related services to individuals in the
			 community.
				(3)Displaced
			 homemakerThe term displaced homemaker means an
			 individual who—
				(A)(i)has worked primarily
			 without remuneration to care for a home or family and for that reason has
			 diminished marketable skills; or
					(ii)has been dependent on the income
			 of another household member but is no longer supported by that income;
			 or
					(iii)is a parent whose youngest
			 dependent child will become ineligible to receive assistance under part A of
			 title IV of the Social Security Act (42 U.S.C. 601 et seq.) not later than two
			 years after the date on which the parent applies for assistance under the
			 title; or
					(iv)is a victim of domestic violence
			 as defined by section 40002(a)(6) of the Violence Against Women Act of 1994 (42
			 U.S.C. 13701 note); and
					(B)is unemployed or
			 underemployed and is experiencing difficulty in obtaining or upgrading
			 employment.
				(4)Eligible state
			 agencyThe term eligible State agency means the
			 State agency responsible for the administration of workforce investment
			 activities authorized under the Workforce Investment Act of 1998.
			(5)Eligible
			 recipientThe term eligible recipient means a
			 community-based organization, a one-stop operator, a post-secondary educational
			 institution, a local educational agency providing education to students who
			 have completed or left without completing secondary school, an area career and
			 technical education school providing education to students who have completed
			 or left without completing secondary school, a postsecondary vocational
			 institution or other entity that has demonstrated an ability to meet the
			 employment and training needs of displaced homemakers, single parents and
			 individuals preparing for nontraditional training and employment.
			(6)Local
			 educational agencyThe term local educational agency
			 has the same meaning given such term under section 14101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
			(7)Nontraditional
			 employmentThe term
			 nontraditional employment, means, with respect to an individual,
			 an occupation or field of work for which members of such individual’s gender
			 comprise less than 25 percent of the individuals employed in such occupation or
			 field of work.
			(8)One-stop
			 operatorThe term
			 one-stop operator means one or more entities designated or
			 certified under section 121(d) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2841(d)).
			(9)Preparatory
			 servicesThe term preparatory services means
			 services, programs, or activities designed to assist individuals in selecting
			 or participating in an appropriate education or training program or in
			 securing, retaining, or improving employment, such as—
				(A)services,
			 programs, or activities related to outreach in the recruitment of potential
			 participants;
				(B)career and
			 personal counseling, including group counseling;
				(C)life skills
			 development, including financial literacy;
				(D)vocational and
			 skill assessment and testing;
				(E)career
			 planning;
				(F)use of a
			 self-sufficiency calculator to identify income needs and career paths that lead
			 to self-sufficiency;
				(G)job search and
			 placement activities;
				(H)pre-vocational
			 training, including learning skills, remediation, communication skills,
			 interviewing skills and resume writing, punctuality, professional conduct,
			 pre-apprenticeship assistance, job readiness, and other services to prepare
			 individuals to succeed in employment or training; and
				(I)other appropriate
			 services, programs, or activities.
				(10)Postsecondary
			 educational institutionThe term postsecondary educational
			 institution has the same meaning given such term in section 3(a)(22) of
			 the Carl D. Perkins Career and Technical Education Improvement Act of 2006 (20
			 U.S.C. 2302(a)(22)).
			(11)Postsecondary
			 vocational institutionThe term postsecondary vocation
			 institution has the same meaning given such term in section 102(c) of
			 the Higher Education Act of 1965 (20 U.S.C. 1002(c)).
			(12)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(13)Self-sufficiency
			 standardThe term self-sufficiency standard means a
			 measure of how much income families need to cover their basic costs without
			 subsidies. It uses a consistent methodology that calculates the costs of living
			 and working (including taxes) based upon sub-State geographic location and
			 family size and composition.
			(14)Single
			 parentThe term single parent means an individual
			 who is unmarried, or has been abandoned by their spouse, and—
				(A)has a minor child
			 or children for which the parent has either full or joint custody; or
				(B)is pregnant.
				(15)Supportive
			 servicesThe term supportive services means services
			 such as transportation, child care, dependent care, home health care for family
			 members, and needs-based payments, that are necessary to enable an individual
			 to participate in employment and training activities and retain
			 employment.
			(16)TrainingThe term training means
			 training or education related to the preparation of individuals for employment,
			 including training activities authorized under section 134(d)(4)(D) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2864(d)(4)(D)) and career and
			 technical education, as defined by section 3(a)(5) of the Carl D. Perkins
			 Career and Technical Education Improvement Act of 2006 (20 U.S.C.
			 2302(a)(5)).
			4.Program
			 authorizedThe Secretary of
			 Labor is authorized to provide grants to States to enable such States to
			 develop or enhance programs described in sections 9 and 10 of this Act.
		5.Allocation
			(a)In
			 GeneralAfter reserving the
			 amount designated under section 12(c)(2) of this Act, the remaining funds
			 appropriated shall be divided into 3 equal groups on the basis of—
				(1)the relative
			 number of unemployed individuals in areas of substantial unemployment in each
			 State, compared to the total number of unemployed individuals in areas of
			 substantial unemployment in all States;
				(2)the relative
			 excess number of unemployed individuals in each State, compared to the total
			 excess number of unemployed individuals in all States; and
				(3)the relative
			 number of disadvantaged adults in each State, compared to the total number of
			 disadvantaged adults in all States.
				(b)DefinitionsFor purposes of this section, the terms
			 substantial unemployment, excess number of unemployed
			 individuals, and disadvantaged adult have the meanings
			 given such terms in section 132(b)(1)(B)(v) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2862(b)(1)(B)(v)).
			(c)Supplement not
			 SupplantFunds provided under this Act shall be used to
			 supplement not supplant other Federal, State, and local public funds expended
			 to provide services to displaced homemakers, single parents, and individuals
			 pursuing nontraditional employment.
			6.State
			 plan
			(a)Submission of
			 State planFor a State to be eligible to receive an allocation
			 under section 5 the Governor of the State shall submit to the Secretary a plan
			 for a 5-year period, together with such annual revisions as the eligible State
			 agency determines to be necessary.
			(b)Revisions and
			 ReviewEach eligible State agency shall—
				(1)submit such annual
			 revisions of the plan to the Secretary as the eligible State agency determines
			 to be necessary; and
				(2)after the second
			 year of the 5-year State plan, conduct a review of activities assisted under
			 this Act and submit any revisions of the State plan that the eligible State
			 agency determines necessary to the Secretary.
				(c)Plan
			 DevelopmentThe eligible State agency shall develop the State
			 plan in consultation with experts on serving displaced homemakers and single
			 parents, experts on nontraditional employment, participants in employment and
			 training programs for displaced homemakers and single parents, participants in
			 employment and training programs for nontraditional employment, and any other
			 individual the State considers necessary.
			(d)Plan
			 ContentsThe State plan shall include information that—
				(1)describes the
			 employment and training activities to be provided under section 9 and 10 of
			 this Act;
				(2)describes the
			 process for soliciting competitive applications and the criteria that will be
			 used by the eligible State agency in awarding eligible recipients funds under
			 this Act;
				(3)describes how the
			 eligible State agency will—
					(A)annually evaluate
			 the effectiveness of such programs; and
					(B)coordinate such
			 programs to ensure nonduplication with other existing Federal programs;
					(4)provides assurances
			 that the eligible State agency or agencies will comply with the requirements of
			 this Act and the provisions of the State plan, including the provision of a
			 financial audit of funds received under this Act which may be included as part
			 of an audit of other Federal or State programs;
				(5)provides
			 assurances that none of the funds expended under this Act will be used to
			 acquire equipment (including computer software) in any instance in which such
			 acquisition results in a direct financial benefit to any organization
			 representing the interests of the purchasing entity, the employees of the
			 purchasing entity, or any affiliate of such an organization;
				(6)describes how the
			 eligible State agency will measure and report the progress of the students who
			 are served pursuant to this Act, including progress on the indicators of
			 performance described in section 7 of this Act; and
				(7)describes the
			 methods proposed for the joint planning and coordination of programs carried
			 out under this Act with other Federal programs.
				(e)Plan
			 OptionThe eligible State agency may fulfill the requirements of
			 subsection (d) by submitting the plan required under this section as a part of
			 the plan submitted under section 112 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2822).
			(f)Plan
			 ApprovalThe Secretary shall consider a plan or revision of a
			 State plan approved, unless the Secretary determines, within 120 days of
			 submission, that the State plan, or revision, respectively, does not meet the
			 requirements of this section.
			7.Accountability
			(a)PurposeThe
			 purpose of this section is to establish activities to assess the effectiveness
			 of the State in creating workforce pathways for individuals with barriers to
			 employment including single parents, displaced homemakers and individuals
			 pursuing nontraditional training and employment, and to maximize the return on
			 investment of Federal funds.
			(b)Core Indicators
			 of Performance for Displaced Homemaker and Single Parent
			 ProgramsEach eligible State agency shall identify in the State
			 plan the process used to collect data on the core indicators of performance
			 from eligible recipients that include, at a minimum, measures of each of the
			 following:
				(1)The core
			 indicators of performance required by section 136(b)(2)(A)(i) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2871(b)(2)(A)(i)) adjusted based upon—
					(A)specific economic,
			 geographic, and demographic factors in the State and in local workforce
			 investment areas within the State;
					(B)the
			 characteristics of the population to be served;
					(C)the demonstrated
			 difficulties in serving the population; and
					(D)the type of
			 services to be provided.
					(2)Participation in
			 and completion of preparatory services.
				(c)Core Indicators
			 of Performance for Nontraditional Employment ProgramsEach
			 eligible State agency shall identify in the State plan the process used to
			 collect data on the core indicators of performance from eligible recipients
			 that include, at a minimum, measures of each of the following—
				(1)The core
			 indicators of performance required by section 136(b)(2)(A)(i) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2871(b)(2)(A)(i)) adjusted based upon:
					(A)specific economic,
			 geographic, and demographic factors in the State and in local workforce
			 investment areas within the State;
					(B)the
			 characteristics of the population to be served;
					(C)the demonstrated
			 difficulties in serving the population; and
					(D)the type of
			 services to be provided.
					(2)Participation in
			 and completion of preparatory services.
				(3)Participation in
			 and completion of employment and training programs that lead to nontraditional
			 training and employment.
				(4)Placement in and
			 retention of nontraditional employment.
				(d)Additional
			 indicatorsAn eligible agency, with input from eligible
			 recipients, may identify in the State plan additional indicators of performance
			 for employment and training activities authorized under this Act, such as
			 attainment of self-sufficiency.
			(e)Annual Report by
			 State AgencyEach eligible State agency shall transmit to the
			 Secretary an annual report of data compiled in accordance with section 7(b) and
			 (c) disaggregated by gender, race, age, disability, national origin, ethnicity,
			 English proficiency status and status as a displaced homemaker, single parent,
			 or individual training for nontraditional employment. The eligible State agency
			 may submit the report required under this section as a part of the report
			 submitted under section 136(d)(1) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2871(d)(1)).
			(f)Annual Report of
			 the SecretaryThe Secretary shall transmit to Congress annually a
			 national report that describes the extent to which the purposes of the Act are
			 being achieved. The Secretary’s report shall include individual State annual
			 reports and a compilation of those State reports with national data
			 disaggregated by gender, race, age, disability, national origin, ethnicity,
			 English proficiency status, and status as a displaced homemaker, single parent,
			 or individual training for nontraditional employment.
			8.Evaluation of
			 programs for single parents and displaced homemakers and programs for
			 nontraditional employment
			(a)Multi-site
			 evaluationThe Secretary
			 shall, through the award of competitive grants, contracts, or cooperative
			 agreements with an independent institution of higher education, public or
			 private nonprofit organization, or agency, conduct at least 1 multi-site
			 evaluation under this section by the end of fiscal year 2012. Such an
			 evaluation shall address—
				(1)the general
			 effectiveness of programs and activities described in sections 9 and 10 of this
			 Act including:
					(A)the extent to which
			 such programs improved the self-sufficiency and employment outcomes of
			 participants in comparison to comparably-suited individuals who did not
			 participate in such programs;
					(B)the extent to which
			 programs described in section 9 of this Act improved the self-sufficiency and
			 employment outcomes of participants in comparison to single parents and
			 displaced homemakers who participated in non-specialized employment and
			 training activities as authorized by section 134 of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2864), but did not participate in programs described in
			 sections 9;
					(C)the extent to
			 which programs described in section 10 of this Act improved the
			 self-sufficiency and employment outcomes of participants in comparison to
			 similarly situated individuals who participated in adult and dislocated worker
			 employment and training activities as authorized by section 134 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2864), but did not participate in
			 programs described in section 10 of this Act;
					(D)the effectiveness
			 of the performance measures described in section 7 of this Act relating to
			 programs and activities described in sections 9 and 10 of this Act;
					(E)the effectiveness
			 of the structure and mechanisms for delivery of services through such programs
			 and activities;
					(F)the extent to
			 which such programs and activities meet the needs of various demographic
			 groups; and
					(G)such other factors
			 as may be appropriate.
					(b)MethodologyEvaluations
			 conducted under this section shall utilize appropriate methodology and research
			 designs, including the use of control groups chosen by scientific random
			 assignment.
			(c)ReportThe
			 entity carrying out an evaluation described in subsection (a) shall prepare a
			 report of key findings and submit copies to the Secretary, the Committee on
			 Education and Labor of the House of Representatives, the Committee on Health,
			 Education, Labor and Pensions of the Senate, and the Library of Congress. The
			 Secretary shall make the report available to the public.
			9.Programs for
			 single parents and displaced homemakersEach State may use funds allocated under
			 section 5 of this Act to implement or carry out programs designed to provide
			 single parents and displaced homemakers the following:
			(1)Preparatory
			 services.
			(2)Subsidies,
			 reimbursement, tuition assistance, or payment for preparatory services, and
			 necessary educational materials (including books and supplies).
			(3)The provision of
			 information to inform individuals of career and technical education, training
			 programs, and related preparatory and supportive services.
			(4)Case management
			 and supportive services.
			(5)Training and other
			 activities designed to fulfill the purpose of this Act.
			10.Programs for
			 individuals entering into nontraditional employmentEach State may use funds allocated under
			 section 5 of this Act to implement or carry out programs designed to assist
			 individuals pursuing nontraditional training and employment, including the
			 following:
			(1)All services
			 described in section 9.
			(2)Mentoring.
			(3)Pre-apprenticeship
			 assistance.
			(4)Other activities designed to increase the
			 number of individuals pursuing nontraditional employmenty, including—
				(A)dissemination of
			 information to inform individuals about nontraditional employment;
				(B)ensuring a fair and
			 respectful learning environment in career and technical education and training
			 programs; and
				(C)creating and
			 distributing replicable model programs and materials that increase
			 participation, completion, and placement rates.
				11.Within state
			 allocation and administration
			(a)Reservation for
			 State ActivitiesFrom the amounts allocated under section
			 5—
				(1)not more than 5
			 percent shall be reserved for State administration;
				(2)not less than 25
			 percent shall be used to provide programs for single parents and displaced
			 homemakers, as described in section 8 of this Act; and
				(3)not less than 25
			 percent shall be used to provide programs for individuals training for
			 nontraditional employment as described in section 9 of this Act.
				(b)Matching
			 RequirementEach eligible State agency receiving funds made
			 available under section 5(a), shall match, from non-Federal sources and on a
			 dollar-for-dollar basis, the funds received under section 10(a)(1).
			12.Administration
			(a)AdministrationAny
			 State desiring to participate in a program authorized by this Act shall assign
			 an individual within the eligible state agency to assist in fulfilling the
			 purposes of this Act by—
				(1)managing the
			 distribution of funds pursuant to section 6;
				(2)monitoring the use
			 of funds distributed to recipients under such programs;
				(3)evaluating the
			 effectiveness of programs and activities supported by such funds; and
				(4)developing the
			 State plan described in section 6.
				(b)Competitive
			 AwardsThe Administrators assigned under subsection (c)
			 shall—
				(1)on
			 a competitive basis, provide grants to eligible recipients; and
				(2)ensure that each
			 grant is for a program that is of sufficient size, scope, and quality to be
			 effective.
				(c)Technical
			 Assistance
				(1)In
			 generalThe Secretary shall award a grant, a contract, or enter
			 into a cooperative agreement with a national organization with demonstrated
			 expertise in providing technical assistance to employment and training programs
			 for displaced homemakers, single parents, and individuals entering
			 nontraditional employment. This assistance shall be available for the purposes
			 of—
					(A)providing online
			 and toll-free referral services to assist individuals in accessing the
			 employment and training programs established under sections 9 and 10;
					(B)developing
			 resources for and providing technical assistance to such employment and
			 training programs;
					(C)developing
			 state-wide networks to enhance the capacity of service delivery among such
			 employment and training programs; and
					(D)conducting other
			 activities to advance career pathways for displaced homemakers, single parents,
			 and individuals entering nontraditional employment.
					(2)Not less than 1
			 percent or more than 10 percent of the amount authorized under section 13 of
			 this Act shall be available for the assistance described in paragraph
			 (1).
				13.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this Act
			 $95,000,000 for each of fiscal years 2009 through 2014.
		
